—In an action, inter alia, to recover damages for the negligent failure to procure automobile *573liability insurance, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated January 9, 1998, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
A 1996 amendment to CPLR 3212 (a), effective January 1, 1997, requires the filing of a motion for summary judgment within 120 days of the filing of the note of issue (see, CPLR 3212 [a], as amended by L 1996, ch 492). The defendants’ motion for summary judgment was properly denied as untimely, having been made more than 120 days after the effective date of the amendment to CPLR 3212 (a) (see, Phoenix Garden Rest. v Chu, 245 AD2d 164; Auger v State of New York, 236 AD2d 177, 179-180; see also, Almonte v Shara Assocs., 248 AD2d 288; Borelli v Gegaj, 248 AD2d 299; Rodriguez v New York City Health & Hosps. Corp., 245 AD2d 175).
The defendants’ remaining contentions are not addressed in light of the determination on the issue of the timeliness of the motion for summary judgment. Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.